United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51523 GEMCO MINERALS INC. (Exact name of registrant as specificed in its charter) Florida 98-0582366 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #203 - 20189 56th Avenue, Langley. British Columbia, Canada V3A 3Y6 (Address of principal executive offices) (Zip Code) 866-848-2940 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
